t c memo united_states tax_court kent e hovind petitioner v commissioner of internal revenue respondent docket no 11894-05l filed date peter gibbons for petitioner karen nicholson sommers for respondent memorandum opinion swift judge this matter is before us under rule on the parties’ cross-motions for summary_judgment the underlying issue in this so-called collection_due_process case involves the appropriateness of respondent’s proposed levy action against petitioner’s property arising from jeopardy assessments respondent made against petitioner unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for purposes of the instant cross-motions for summary_judgment and the respective objections thereto the record consists primarily of documents set forth in respondent’s administrative file the pleadings filed herein and the parties’ cross-motions for summary_judgment and attachments thereto background respondent seeks to levy on petitioner’s property in connection with assessed and outstanding and federal income taxes and additions to tax and interest in the cumulative total amount of dollar_figure petitioner apparently has a college degree from the midwestern baptist college located in pontiac michigan with a major in religious education petitioner has established a purported religious ministry under the name of creation science evangelism based in pensacola florida allegedly as part of his ministry petitioner produces and sells books and recordings and travels extensively throughout the united_states and occasionally in other countries giving speeches petitioner also hosts a daily radio talk show and has established dinosaur adventure land which is described as a theme park science center and museum located in pensacola florida the organizational structure petitioner established for the above activities including petitioner’s purported religious ministry and theme park apparently was based on various questionable trust documents purchased from glenn stoll a known promoter of tax_avoidance schemes among other things the trust documents petitioner utilized provide as follows a gathering of two or more believers in agreement with your calling forms a lawfully established unincorporated association of pure trust upon a grant of value the trust must assign beneficial_interest appoint a trustee this trust agreement when reduced to writing becomes written evidence of a ministerial trust under which you may manage your personal ministry for the church petitioner has not filed individual federal_income_tax returns for and during an audit and a criminal tax investigation that began in the early spring of respondent concluded that petitioner appeared to be using the referred-to trust documents as well as various nominees and sham entities for the purpose of concealing ownership and control of his activities and aspects of glenn stoll’s tax_avoidance schemes are described in united_states v stoll aftr 2d ustc par big_number w d wash and united_states v stoll aftr 2d utsc par big_number w d wash properties and that substantial revenue from the various activities with which petitioner was involved appeared to constitute income to petitioner personally respondent also concluded that petitioner appeared to be planning to transfer property into the name of a nominee entity a so-called corporation sole and that this planned transfer among other things indicated a willful and deliberate attempt by petitioner to conceal the receipt of taxable_income and to evade federal income taxes based on respondent’s conclusion on date respondent made jeopardy assessments under sec_6861 against petitioner of income_tax of additions to tax under sec_6651 for civil_fraud and under sec_6654 for underpayment of estimated_tax and of interest relating to and as follows additions to tax_year sec_6651 sec_6654 interest tax dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number on date respondent’s agent hand delivered to petitioner at petitioner’s then current residence viz cummings road pensacola florida a notice of the above the use by tax protesters of abusive corporations sole is well documented see eg 355_fsupp2d_1175 d or revrul_2004_27 2004_1_cb_625 jeopardy assessments and of petitioner’s right of appeal under sec_7429 upon being handed the notice petitioner refused to accept it whereupon respondent’s agent left the notice of the jeopardy assessments on petitioner’s doorstep a copy of respondent’s notice of jeopardy assessments was also delivered by respondent to petitioner via certified mail to the same address also on date based on the jeopardy assessments and a search warrant respondent seized dollar_figure in cash from petitioner’s office and respondent applied the dollar_figure to petitioner’s federal_income_tax for as assessed on date petitioner requested neither administrative nor judicial review of respondent’s jeopardy assessments on date respondent mailed to petitioner at the above address of petitioner a notice_of_federal_tax_lien filing and right to a hearing under sec_6320 lien notice which lien related to the above jeopardy assessments and which notice explained petitioner’s right to a sec_6320 hearing with regard to the filed federal_tax_lien petitioner did not request a hearing with regard to the above lien notice on date respondent mailed to petitioner at petitioner’s address a notice_of_deficiency with respect to petitioner’s federal income taxes for and in amounts identical to the above jeopardy assessments respondent’s postal service form_3877 certified mailing list indicates that respondent’s notice_of_deficiency was delivered by respondent to the u s postal service for mailing to petitioner a u s postal service track confirm record indicates that the above notice_of_deficiency was delivered to petitioner via certified mail on date petitioner did not file a petition with this court with respect to respondent’s notice_of_deficiency on date petitioner mailed back to respondent an envelope containing respondent’s date notice to petitioner of the tax_lien_filing with the words stamped on the first page refused for fraud also included in petitioner’s envelope mailed to respondent was a letter making various bizarre arguments some of which constitute tax_protester arguments involving excise_taxes and the alleged voluntary nature of the income_tax on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of right to a hearing levy notice with regard to the balances petitioner owed on the above assessments for and and explaining petitioner’s right to a sec_6330 hearing with regard to the proposed levy petitioner received this notice and on date petitioner requested of respondent in writing a hearing with regard thereto a telephone hearing with an appeals officer located in birmingham alabama was scheduled for date but was later rescheduled for date on date petitioner requested that the hearing be rescheduled and be relocated to respondent’s riverside california office near petitioner’s attorney’s law office this request was denied by respondent petitioner did not participate in the date telephone hearing but petitioner did submit to respondent’s appeals_office written correspondence in which petitioner made a number of arguments relating to the amount of petitioner’s underlying federal income taxes in connection with the hearing respondent’s appeals officer reviewed a transcript of account form_4340 certificate of assessments payments and other specified matters relating to petitioner’s federal income taxes for the years in issue verified that respondent’s assessments were made against petitioner for the years and and concluded that respondent’s proposed levy action was appropriate and not unnecessarily intrusive on date respondent’s appeals_office issued to petitioner a notice_of_determination under sec_6330 sustaining respondent’s proposed levy action petitioner timely filed a petition for review of respondent’s determination discussion summary_judgment is proper if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law 122_tc_184 a party opposing a motion for summary_judgment may not rest upon the mere allegations or denials of such party's pleading but the objecting party's response must set forth specific facts showing that there is a genuine issue for trial rule d 477_us_317 the burden of establishing the nonexistence of a genuine issue of fact is on the party moving for summary_judgment 398_us_144 sec_6331 provides generally that if a taxpayer liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand it shall be lawful for respondent to collect such tax by levy upon all property and rights to property belonging to the taxpayer sec_6331 requires that respondent give written notice to a taxpayer prior to making a levy on the taxpayer’s property also under sec_6330 respondent must notify a taxpayer in writing of the right to a hearing before the levy is made in such a hearing respondent is required to verify whether the requirements of all applicable laws and administrative procedures have been met and to consider other issues raised by a taxpayer including appropriate spousal defenses collection alternatives and challenges to the appropriateness of the collection actions sec_6330 under sec_6330 respondent also is required to consider whether any collection action balances the need for efficient collection_of_taxes with the taxpayer's legitimate concern that any collection action be no more intrusive than necessary under sec_6330 if a taxpayer received a notice_of_deficiency for a year in question and does not file a petition for redetermination of the deficiency with the tax_court in a collection hearing a taxpayer may not contest the existence or amount of his or her underlying tax_liabilities 118_tc_162 rather to contest the underlying tax_liabilities in such a situation the taxpayer even though respondent’s assessment herein was made as a jeopardy_assessment under sec_6861 apparently respondent’s proposed levy was not made as a jeopardy_levy see last sentence of sec_6331 would be required to pay the taxes assessed by respondent and to pursue a refund claim and a refund_suit in federal district_court sec_6511 sec_7422 also if a taxpayer receives a notice of tax_lien_filing under sec_6320 and does not request a hearing with regard thereto the taxpayer may not in a subsequent hearing under sec_6330 relating to a proposed levy contest the underlying tax_liabilities sec_301_6330-1 q a-e7 proced admin regs if respondent properly mails a notice_of_deficiency to a taxpayer a presumption arises that the notice was delivered to the taxpayer in the normal course of the mail 75_tc_318 affd without published opinion 673_f2d_1332 7th cir the act of mailing may be proven by evidence of respondent's mailing practices corroborated by direct testimony or documentary_evidence of mailing fed r evid 89_tc_321 60_tc_522 affd per curiam 499_f2d_550 2d cir 54_tc_1535 respondent bears the burden of proving proper mailing of a notice_of_deficiency 94_tc_82 cataldo v commissioner supra august v commissioner supra a u s postal service form_3877 certified mailing list reflecting delivery of a document by respondent to the postal service represents direct evidence of the date and fact of mailing magazine v commissioner supra generally courts have held that a form_4340 transcript of account provides at least presumptive evidence that a tax has been validly assessed under sec_6203 unless irregularities are evident that raise a question as to the accuracy of the form_4340 115_tc_35 where the validity of the underlying tax_liability is not properly at issue a court under sec_6330 will review the administrative determination of the appeals officer only for an abuse_of_discretion 114_tc_604 petitioner argues that respondent’s proposed levy action is inappropriate because his correct_tax liability for each of and is zero petitioner argues that he received neither respondent’s notice of jeopardy assessments nor the notice_of_deficiency relating to his and federal income taxes and petitioner therefore argues that he has not had an opportunity to challenge the existence and amount of the underlying tax deficiencies determined by respondent petitioner seeks to do so in this proceeding respondent argues that petitioner received both respondent’s lien notice and respondent’s notice_of_deficiency and that petitioner could have filed an appeal or a tax_court petition with regard to either of those documents and therefore that petitioner may not now in the instant proceeding involving respondent’s levy notice dispute the existence or amount of his and federal_income_tax liabilities sec_6330 we agree with respondent the evidence adequately establishes that petitioner received the date notice_of_deficiency the postal service receipt of delivery and the form_3877 constitute strong evidence in support of the mailing by respondent and the receipt by petitioner of the notice_of_deficiency petitioner actually had two opportunities upon receipt of the lien notice -- which receipt petitioner does not dispute -- and upon receipt of the notice_of_deficiency to challenge the existence and amount of his and federal_income_tax liabilities under sec_6330 petitioner may not now in this proceeding involving respondent’s proposed levy action dispute the amounts of his underlying federal income taxes and additions to tax for and petitioner argues that because the notice_of_deficiency was not sent with a return receipt requested respondent’s mailing thereof was inadequate sec_6212 however does not require mailing of notices of deficiency with a return receipt requested eisenberg v commissioner tcmemo_1983_767 affd without published opinion 753_f2d_1078 7th cir petitioner cites 384_f2d_863 5th cir and petitioner argues that because respondent’s transcript of account was not signed by a proper official the tax assessments against petitioner are invalid and the proposed levy action is not appropriate we disagree forms are not required to be signed 118_tc_162 117_tc_117 sec_301_6203-1 proced admin regs the forms reflecting petitioner's income_tax liabilities for the years in issue indicate that those tax_liabilities were assessed and remain largely unpaid petitioner has not demonstrated any credible irregularity in the assessment procedures that would raise a question about the validity of the assessments respondent’s appeals officer verified that the assessments of tax were proper and obtained verification that the requirements of applicable laws and administrative procedures were met petitioner did not raise spousal defenses nor did he offer collection alternatives we are satisfied that respondent’s proposed collection action balances the need for the efficient collection_of_taxes with the concern that the collection action be no more intrusive than necessary petitioner makes various other arguments which we have considered and which we conclude are without merit and are rejected for the reasons stated petitioner’s motion for summary_judgment will be denied and respondent's motion for summary_judgment will be granted an appropriate order and decision will be entered
